Citation Nr: 1314188	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  09-15 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for onychomycosis of the great toenails.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of the excision of a ganglion cyst, right wrist.

3.  Entitlement to an evaluation in excess of 10 percent for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran served on active duty from July 1991 to November 1991 and from May 1992 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  Onychomycosis of the great toenails is manifested by fungal infection on the end of the toenails and pain.

2.  The residuals of the excision of a ganglion cyst, right wrist, are manifested by a superficial scar.

3.  The Veteran's service-connected tinnitus is assigned a 10 percent disability rating, the maximum evaluation authorized under Diagnostic Code 6260 and there are no exceptional circumstances.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for onychomycosis of the great toenails have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.118, Diagnostic Codes 7813-7806 (2012).

2.  The criteria for an evaluation in excess of 10 percent for residuals of the excision of a ganglion cyst, right wrist, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.118, Diagnostic Code 7804 (2008 and 2012).

3.  The criteria for an evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.87, Diagnostic Code 6260 (2012); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content, as to all claims. With respect to the Dingess requirements, in the July 2008 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records and VA treatment records.  The Veteran had a VA examination in December 2009.  Findings from the examination report are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2012).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2012).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2012).  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  




Onychomycosis of the Great Toenails

Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  

Diagnostic Code 7813 provides that dermatophysosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118 (2012). 

The Veteran has been rated under Diagnostic Code 7806, which provides that dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

The Veteran had a VA examination in August 2008 at which he complained of throbbing pain near the tip of the toenails of the great toes that was aggravated by perspiration.  He did not complain of weakness, stiffness, swelling, redness, fatigue, or lack of endurance secondary to pain.  There was occasional burning to the tips of the toes that was aggravated by excessive perspiration.  The symptoms were not present when at rest.  Prolonged walking and standing in closed toe shoes caused the symptoms.  Use of flip flops or open toe sandals provided some relief.  It was noted that April 2008 treatment records showed a diagnosis of onychomycosis with treatment with antifungal cream as required and no recent problems.  There were no flare-ups of joint disease of the great toes.  The Veteran did not use crutches, braces, canes, corrective shoes, or shoe inserts.  He had not been hospitalized or had surgery for either foot.  There was no disruption in performing activities of daily living.  He had not missed time from his job as an equipment operator due to the great toes but he had to wear work boots, which cased his feet to perspire, leading to pain in the tips of the toes.  Removing his boots during breaks provided some relief.  The Veteran could walk one to two miles before experiencing pain, and he could stand for 45 minutes to an hour.  The Veteran denied a history of psoriasis or a systemic condition associated with nail changes.  He also denied involvement to the fingernails of the hands.  

On examination vascular and neurological examinations were normal.  There was a nucleated, porokeratotic, hyperkeratotic lesion measuring 3 mm. on the plantar surface of the right foot, and there was no evidence of infection or scarring.  Mild hyperkeratosis was noted along the medial aspect of the interphalangeal joint of the hallux bilaterally.  There was a small callus on the surface of the interphalangeal joint and a nontender lesion of the right hallux.  In addition, there were no signs of excessive perspiration or odor consistent with bromhidrosis, and there was no scaling, flaking, fissuring of the skin, or interdigital macerations bilaterally.  The toenails on both feet were of normal length and thickness.  There was trace discoloration along the distal surface of the hallux nail bilaterally with no obvious subungual debris.  Furthermore, there was mild discomfort with direct compression of the distal nail fold of the great toes, and onychial compression was not tender on either toe.  

The examiner noted that there was minimal involvement without gross dystrophic changes to the nail plate or evidence of paronychia/onychia or onychocryptosis.  The findings of hallux valgus and hyperkeratotic lesions of the feet were not related to onychomycosis.  The clinical finding of a probable digital mucoid cyst was not related to onychomycosis and was more likely related to irritation from footwear.

August 2008 VA treatment notes state that the Veteran had foot pain.  The nails appeared healthy.  The Veteran wrote on his December 2008 Notice of Disagreement that when he was in water or wore shoes that cause perspiration, he got throbbing pain at the tips of the large toes.  There was also a foul smell under the large toenails. 
  
The Veteran underwent another VA examination in December 2009.  There was a fungal infection on the edge of the toenails.  The Veteran reported sharp pain when he went in a hot tub, went to the beach, or went swimming.  The examiner noted that the infection was mainly on the big toes and was just less than a centimeter.  On examination there was a full range of motion and no associated findings regarding the skin.

The record does not show that the onychomycosis of the great toenails affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas.  The December 2009 examiner found that it was less than a square centimeter and it was limited to the edge of the great toenails.  At the August 2008 examination it was limited to the distal surface of the hallux nails.  At the time of the VA examinations there had not been periods totalling six weeks in duration during the past 12 months in which the Veteran required systemic therapy.  Furthermore, the record does not indicate that this has been required in the past 12 months.  Therefore, the Veteran does not qualify for an evaluation of 30 percent, the next highest available under Diagnostic Code 7806.  See 38 C.F.R. § 4.118.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an evaluation in excess of 10 percent for onychomycosis is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Residuals of the Excision of a Ganglion Cyst, Right Wrist

Service-connected scars are generally evaluated pursuant to the criteria found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7806. 

The Board notes that the criteria for evaluating skin disabilities were revised in October 2008, during the period that is the focus of this appeal. Where a law or regulation changes after a claim is filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant must apply unless Congress or the Secretary provides otherwise.  Further, in a precedent opinion of the VA Office of the General Counsel, it was held that, when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, the Board must determine whether the intervening change is more favorable to the veteran, and, if the amendment is more favorable, apply that provision to rate the disability for periods from and after the effective date of the regulatory change.  In addition, the Board must apply the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 2000).  However, the 2008 revisions were expressly made applicable only to claims filed on or after on or after October 23, 2008.  See 73 Fed. Reg. 54,708  (Sept. 23, 2008), codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Because the Veteran's claim was received in July 2008, the 2008 revisions do not apply to his case.  See also 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114. 

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Therefore, it is not applicable in the current case.  See 38 C.F.R. § 4.118 (2008).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

The Veteran had a VA examination in July 2008 at which he reported on and off aching, a pulsating pain and numbness to touch, and tingling in the fingertips.  He used a mouse holder with a special pad the helped him in his work, and using a keyboard without a pullout tray aggravated his right wrist.  

On examination the right wrist had a 3 cm. by 0.5 mm. scar.  The scar was painful and was numb to the touch.  There was not adherence to the underlying tissue, and the texture of the skin was not irregular, atrophic, shiny, or scaly.  The scar was stable, meaning that there was not frequent loss of covering of the skin over the scar, such as from ulceration or breakdown of the skin.  There was elevation of the surface contour of the scar on palpation and depression of the surface contour of the scar on palpation was absent.  The scar was superficial, meaning that there was not any underlying soft tissue damage, and the scar was not deep.  There was no inflammation, edema, and keloid formation.  The color of the scar was hypopigmented compared to normal areas of skin.  There was not an area of induration and inflexibility of skin in the area of the scar.  The percentage of exposed areas and of the entire body affected were both less than one percent.  The examination was negative for disfigurement or limitation of motion or function due to scarring.  There was no pain on examination of the skin condition and there was not frequent loss of the covering of the skin.  No systemic therapy was required to treat the scar, and the examiner attributed the Veteran's complaints of pain, tingling, and use or ergonomic devices to his employment driving a truck picking up office equipment.

The Veteran wrote in his December 2008 Notice of Disagreement that he had pulsating aching pain on his right wrist on an on and off basis.  It was also numb to touch over the surgical scar.

The Veteran had another VA examination in December 2009 at which he said he had pain in his wrist.  The Veteran took anti-inflammatory medication as needed without side effects.  On examination the scar of the wrist was superficial and was not painful.  There was no breakdown, limitation of motion of the wrist, or other limitation of function caused by the scar.  Further, there was inflammation, edema, or keloid formation.  The scar was 1 cm. by 1 cm. and was superficial.  There was no abnormal texture or surface contour of the scar.  The skin was not hypo- or hyperpigmented, and the skin was not indurated and inflexible.  Finally, there was no soft tissue loss.  

The record does not show that the scar on the Veteran's right wrist is deep or causes limitation of motion, and therefore Diagnostic Code 7801 is not applicable.  See 38 C.F.R. § 4.118.  The July 2008 examiner found on examination that the scar was superficial and was not deep.  Further, there was no limitation of motion.  At the December 2009 VA examination the scar was noted to be superficial and there was no limitation of motion.  An evaluation in excess of 10 percent is not available under Diagnostic Codes 7802, 7803, and 7804.  See id.  As such, the Board finds that the Veteran is entitled to a schedular rating of no more than 10 percent for his service-connected residuals of the excision of a ganglion cyst, right wrist.

The Board also wishes to note that, even if it applied the 2008 revised rating criteria for the Veteran's service-connected ganglion cyst, right wrist; it does not appear it would have resulted in a higher rating in this case.  In pertinent part, these revisions made no changes to the requirement of Diagnostic Code 7800 that the scars affect the head, face, or neck.  Diagnostic Code 7801 applies to scars that are deep and nonlinear.  As discussed above, the scar is not deep, and therefore Diagnostic Code 7801 is not applicable.  A rating in excess of 10 percent is not available under Diagnostic Codes 7802, and Diagnostic Code 7803 has been eliminated.  The revision did provide for ratings in excess of 10 percent under Diagnostic Code 7804, but only if there were at least 3 or more unstable or painful scars.  In this case, the only service-connected scar is on the right wrist.  Diagnostic Code 7805 was revised to provide that any disabling effect(s) not considered under Diagnostic Codes 7800 to 7804 be evaluated under an appropriate Diagnostic Code.  See 38 C.F.R. § 4.118 (2012).  However, no functional impairment of the right wrist scar appears to be applicable in this case other than the Veteran's complaints of occasional pain, which is contemplated by the current 10 percent rating under Diagnostic Code 7804.  Finally, Diagnostic Code 7806 is still for evaluation of dermatitis or eczema, which is not present on the right wrist. 

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an evaluation in excess of 10 percent for residuals of the excision of a ganglion cyst, right wrist, is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.




Tinnitus

Tinnitus is currently rated 10 percent under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2012). 

In the instant case the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  As explained below, the Board finds that the Veteran is already receiving the maximum schedular disability rating available for tinnitus under the applicable rating criteria.  Regardless of whether the Veteran's tinnitus is perceived as unilateral or bilateral (in one or both ears) the outcome of this appeal does not change. 

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus. VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single schedular disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, or for that matter, an evaluation in excess of 10 percent on any basis, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the Veterans Claims Assistance Act have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Other Considerations

In light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected residuals of onychomycosis and residuals of excision of a ganglion cyst, right wrist, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's onychomycosis and/or residuals of excision of a ganglion cyst, right wrist and his tinnitus, in that his service-connected disabilities are manifested by no more than intermittent systemic therapy and a painful right wrist scar.  As detailed above, such manifestations that are contemplated in the rating criteria.  No exceptional or unusual disability picture is demonstrated by the disabilities.  The rating criteria are therefore adequate to evaluate these service-connected disabilities and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the Veteran does not contend nor does the record reflect he is unemployable due to either his service-connected onychomycosis and/or residuals of excision of a ganglion cyst, right wrist and/or tinnitus.  In fact, he reported at the December 2009 examination that he has not taken any time off from work.  At the August 2008 examination the Veteran denied any loss of work due to the great toes, and at the July 2008 examination he reported working as an equipment operator and that he was maybe going to switch to a clerk position.  While the record shows that there may be some interference with some job related activities due to service-connected disabilities, there is no cogent evidence of unemployability and thus consideration of a TDIU is not warranted.


ORDER

A rating in excess of 10 percent for service-connected onychomycosis of the great toenails is denied.

A rating in excess of 10 percent for service-connected residuals of the excision of a ganglion cyst, right wrist, is denied.

A rating in excess of 10 percent for service-connected tinnitus is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


